Title: To James Madison from Lemuel Sawyer, 15 December 1807
From: Sawyer, Lemuel
To: Madison, James



Sir,
Washington 15 Decr. 1807

It is with inexpressible concern I observe that a letter of mine of the 11th. ulto. on the confidential letters of Messrs. Pinckney & Armstrong has got into print.
I should console myself, so far as it concernd myself merely, with the reflection of the absolute inadvertency of the cause which Occasioned it, (labouring as I did under the erroneous impression that the order for printing embraced the private communications) but as it has been the means of involving you in a delicate situation unmeritedly, I can never sufficiently lament the unfortunate occurrance.  If however, I can in any degree atone for the circumstance by taking the whole responsibility on myself, I hope I shall have it in my power to lessen the public mischief as well as the private injury by attaching the blame to the proper object.  I have the honor to be with unfeigned regard, yr Obt. Hl. Sert.

L Sawyer

